Walton, J.
When a verdict is clearly against the weight of evidence, it is the duty of the court to set it aside and grant a new trial; but when the evidence is conflicting, and its weight to a great extent depends upon the credibility of the witnesses, and it is difficult to determine on which side it preponderates, the finding of the jury will not be disturbed; the parties must abide by the result.
In this case, the evidence is conflicting. It is an action to recover for poplar wood sold by the plaintiff to the defendant. *433The plaintiff’s evidence tends to show that the quantity was ninety-six cords ; that the quality was good; and that the defendant agreed to pay 03 a cord for it. The defendant’s evidence tends to show that the quantity was very much iess than ninety-six cords; that the quality was inferior: and much of it not worth more than 01 a cord. The jury returned a verdict for the plaintiff for 0235.22. This was considerable less than the amount claimed by the plaintiff. And a careful examination of the evidence fails to satisfy the court that the verdict is wrong, or that the amount is excessive. We think the parties must abide by the result; and that the motion for a new trial must be overruled, and judgment entered on the verdict.

Motion overruled.


Judgment on the verdict.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.